Exhibit 10.6.7
FIRST ADDENDUM TO AGREEMENT OF SUBLEASE
     THIS FIRST ADDENDUM TO AGREEMENT OF SUBLEASE (this “Addendum”) is made and
entered into as of May 13, 2010, by and between by and between Harris
Interactive Inc., a Delaware corporation, with offices at 60 Corporate Woods,
Rochester, New York 14623 (“Sub-Sublandlord”), and McCANN ERICKSON INC., a
Delaware corporation, with offices at 622 Third Avenue, New York, NY 10017
(“Subtenant”).
     A. Sub-Sublandlord and Subtenant have previously entered into that certain
Agreement of Sublease dated as of February 28, 2007 (the “Sublease”) for the
premises described therein (the “Sub-Sublease Premises”) consisting of
approximately 8,180 of rentable square feet on the seventh (7th) floor of the
building located at 161 Avenue of the Americas, New York, New York (the
“Building”) and as more particularly set forth in the Sublease (the “Original
Sub-Sublease Premises”).
     B. Pursuant to the provisions of the Sublease and this Addendum, Subtenant
desires to sublease from Sub-Sublandlord, and Sub-Sublandlord is willing to
sublease to Subtenant approximately 11,650 of additional rentable square feet on
the (7th) floor of the Building inclusive of the caged in area of the data room
(“Data Room”) that will be made available for Subtenant’s use (all as more
particularly described in the floor plan attached hereto as Exhibit “A”, the
“Additional Sub-Sublease Premises”) and to make certain other additions to the
Sublease, all on the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties do hereby agree as follows.
     1. Scope of Addendum; Defined Terms. It is the intent of the parties that
this Addendum shall add to the Sublease. Except as expressly provided in this
Addendum, all terms and conditions currently and hereafter in effect under the
Sublease shall remain in full force and effect, and all such terms and
conditions are hereby ratified and confirmed. The term “Sub-Sublease Premises”,
as defined in the Sublease, shall hereafter be deemed to include the Additional
Sub-Sublease Premises except to the extent that certain terms or conditions in
the Sublease are separately addressed in this Addendum with respect to the
Additional Sub-Sublease Premises. Should any inconsistency arise between this
Addendum and the Sublease as to the specific matters which are the subject of
this Addendum, the terms and conditions of this Addendum shall control. The term
“Sublease” as used herein shall refer to the Sublease as modified by this
Addendum, except as expressly provided in this Addendum. All capitalized terms
used in this Addendum and not defined herein shall have the meanings set forth
in the Sublease unless the context clearly requires otherwise.
     2. Additional Demised Premises. As of the date of this Addendum:
          (a) Sub-Sublandlord does hereby lease to Subtenant, and Subtenant does
hereby hire and take from Sub-Sublandlord, the Additional Sub-Sublease Premises
for a term

 



--------------------------------------------------------------------------------



 



(the “Additional Sub-Sublease Premises Term”) commencing on the later to occur
of (x) June 1, 2010 and (y) the date on which Sub-Sublandlord shall deliver
possession of the Additional Sub-Sublease Premises to Subtenant, along with the
Consent to New Sublease (as hereinafter defined) (the “Additional Sub-Sublease
Premises Commencement Date”), and expiring at 11:59 p.m. on April 28, 2012,
unless sooner terminated pursuant to the terms hereof, the terms of the
Sublease, or by operation of law. Promptly after delivery of possession of the
Additional Sub-Sublease Premises to Subtenant, the parties shall execute a
letter confirming the Additional Sub-Sublease Premises Commencement Date of this
Addendum. Notwithstanding the foregoing, prior to the Additional Sub-Sublease
Premises Commencement Date, but no earlier than May 17, 2010, and only after
providing Sub-Sublandlord with the Insurance Evidence (as defined below) (the
“Access Period”), Subtenant may access the Additional Sub-Sublease Premises
solely to perform the following work: (i) painting; (ii) carpeting the main
conference room; (iii) cabling; (iv) electrical; and (iv) installing security
cameras (the “Additional Subtenant’s Work”). The term “Subtenant’s Work”, as
defined in the Sublease, shall hereafter, to the extent applicable, be deemed to
include the Additional Subtenant’s Work. Subtenant’s access to the Additional
Sub-Sublease Premises during the Access Period shall be subject to all
applicable terms and conditions of the Sublease other than the payment of any
rent or other expenses as set forth in Sections 3, 4 and 5 below or otherwise
provided herein, including, but not limited to, the applicable provisions in
Section 1.C. For sake of clarity, the payment obligations set forth in
Sections 3, 4 and 5 of this Addendum shall not commence until the Additional
Sub-Sublease Premises Commencement Date. Subtenant shall maintain in effect, and
evidence to Sub-Sublandlord, worker’s compensation insurance and disability
insurance in accordance with statutory requirements, and general liability
insurance against bodily injury, property damage, and contractual liability in
connection with the Additional Subtenant’s Work with a combined single limit of
$1,000,000 per occurrence and $2,000,000 in the aggregate, naming
Sub-Sublandlord as an additional insured with respect to such liability
insurance (the “Insurance Evidence”).
          (b) Consent to Sublease. The Sublease as added to by this Addendum is
conditioned upon the written consent by the Master Landlord and Sublandlord to
the sublease of the Additional Sub-Sublease Premises in accordance with the
terms of this Addendum and the Master Lease (the “Consent to New Sublease”).
Promptly after the execution of this Addendum, Sub-Sublandlord shall present the
Consent to New Sublease to Master Landlord and Sublandlord for execution.
Sub-Sublandlord shall use its best efforts to obtain Master Landlord’s and
Sublandlord’s execution of the Consent to New Sublease on or before that date
which is 45 days from the date first set forth above (the “Final New Consent
Delivery Date”), including payment of any moneys required to be paid such
parties for their consent, but Sub-Sublandlord shall not be required to take any
legal action for such purpose. Subtenant agrees to cooperate with
Sub-Sublandlord in responding to any reasonable request by Master Landlord and
Sublandlord for information (financial or otherwise) or documents relating to
Subtenant or its business. Should Sub-Sublandlord fail for any reason to deliver
possession of the Additional Sub-Sublease Premises along with the executed
Consent to New Sublease by the Final New Consent Delivery Date, Subtenant may
terminate this Addendum or elect to cause the Additional Sub-Sublease Premises
Term to commence on (and the Additional Sub-Sublease Premises Commencement Date
shall be) the date on which Sub-Sublandlord actually delivers to Subtenant

 



--------------------------------------------------------------------------------



 



both possession of the Additional Sub-Sublease Premises and the fully executed
Consent to New Sublease.
          (c) Sub-Sublandlord’s Work. Sub-Sublandlord, at its sole cost and
expense, shall “box in” the internal staircase located in the Additional
Sub-Sublease Premises and shall install a secondary egress door to the Data Room
and shall separate the Data Room by creating a caged in area for Subtenant’s
use, all of which shall be performed in accordance with the plans and
specifications reasonably approved by Subtenant (collectively,
“Sub-Sublandlord’s Work”). Sub-Sublandlord shall use its best efforts to
complete the Sub-Sublandlord’s Work on or before that date which is 45 days from
the date first set forth above; provided, however, that in all events,
Sub-Sublandlord’s Work shall be completed other than punchlist items on or
before the date that occurs thirty (30) days after the Additional Sub-Sublease
Premises Commencement Date. In the event that Sub-Sublandlord does not complete
the Sub-Sublandlord’s Work within forty-five (45) days after the date that
Sub-Sublandlord obtains (i) the Consent to New Sublease, (ii) the Master
Landlord’s approval of the plans for the Sub-Sublandlord’s Work, and (ii) all
building department permits and approvals necessary to perform the
Sub-Sublandlord’s Work, (the “Outside Completion Date”), the Additional Monthly
Base Rent (as defined below) shall be abated by 50% for the first fifteen
(15) days following the Outside Completion Date and shall be abated 100%
thereafter until the Sub-Sublandlord’s Work is completed. Any abatement shall be
prorated for partial months in which the Sub-Sublandlord’s Work is not
completed. Sub-Sublandlord’s obligation to complete the Sub-Sublandlord’s Work
as set forth above shall not include punchlist items.
     3. Rent. In addition to any Monthly Base Rent obligations pursuant to the
Sublease, commencing on the Additional Sub-Sublease Premises Commencement Date,
Subtenant shall pay Sub-Sublandlord annual rent in the amount of TWO HUNDRED
SEVENTY THREE THOUSAND EIGHT HUNDRED NINETY-ONE AND 50/100 DOLLARS ($273,891.50)
[(11,650 square feet x $23.51PSF] (“Additional Annual Base Rent”), payable in
equal monthly installments during such period in the amount of Twenty-Two
Thousand Eight Hundred Twenty-Four and 29/100Dollars ($22,824.29) per month
(“Additional Monthly Base Rent”). Any partial month shall be prorated
accordingly. Concurrently with the execution and delivery of this Addendum,
Subtenant shall deliver to Sub-Sublandlord payment consisting of the first
month’s Additional Monthly Base Rent.
     4. Operating Expenses. Commencing on the first anniversary of the
Additional Sub-Sublease Premises Commencement Date, as its proportionate share
of Operating Expenses for the Additional Sub-Sublease Premises, Subtenant shall
pay Sub-Sublandlord three percent (3%) of the Additional Annual Base Rent in
equal monthly installments with the Additional Monthly Base Rent. Any partial
year shall be prorated accordingly. For the sake of clarity, other than as set
forth in this Addendum, Subtenant shall not be responsible for any other
payments of Operating Expenses for the Additional Sub-Sublease Premises.
Subtenant’s payment obligations with respect to Operating Expenses for the
Original Sub-Sublease Premises shall remain unchanged.
     5. Real Estate Taxes. Commencing on the first anniversary of the Additional
Sub-Sublease Premises Commencement Date, Subtenant shall pay Sub-Sublandlord
29.12% of the

 



--------------------------------------------------------------------------------



 



increased amount of real estate taxes payable by Sub-Sublandlord to Sublandlord
to Master Landlord pursuant to Paragraph THIRTY-EIGHTH of the Master Lease,
utilizing the 2010/2011 fiscal year as the Sublease Real Estate Tax Base Year
for the calculation, for the Additional Sub-Sublease Premises. Such payments
shall be made in equal monthly installments with the Additional Monthly Base
Rent. Any partial year shall be prorated accordingly. Subtenant’s payment
obligations with respect to real estate taxes for the Original Sub-Sublease
Premises shall remain unchanged.
     6. Real Estate Brokers. Each of Sub-Sublandlord and Subtenant represents
and warrants that it has neither consulted nor negotiated with any broker or
finder with regard to the Additional Sub-Sublease Premises or this Addendum
other than CB Richard Ellis and Jones Lang LaSalle (the “Brokers”). Each of
Sub-Sublandlord and Subtenant shall indemnify, defend, protect and hold the
other party harmless from and against any claims for fees and commissions
(including reasonable attorneys’ fees) from anyone claiming to have dealt with
Sub-Sublandlord or Subtenant, as the case may be, other than the Brokers, in
connection with the Additional Sub-Sublease Premises or this Addendum.
Sub-Sublandlord shall pay the commission due the Brokers in accordance with a
separate agreement and, notwithstanding the foregoing, shall indemnify Subtenant
for any claim by the Brokers for payment of any commission due to the Brokers
under such separate agreement.
     7. Cleaning and Maintenance. Cleaning and maintenance of the Additional
Sub- Sublease Premises is not included in the Additional Monthly Base Rent.
     8. Furniture and Fixtures. Without additional charge to Subtenant,
Subtenant shall have use during the Additional Sub-Sublease Premises Term of the
furniture and fixtures existing in the Additional Sub-Sublease Premises as of
the Additional Sub-Sublease Premises Commencement Date which shall be set forth
in an inventory to be reasonably agreed to by both Sub-Sublandlord and Subtenant
on or before May 21, 2010.
     9. Alterations. Sub-Sublandlord shall not require the removal by Subtenant
of any alterations, decorations, installations, additions or improvements
existing in the Additional Sub-Sublease Premises as of the Additional
Sub-Sublease Premises Commencement Date. Any requirements regarding alterations,
decorations, installations, additions or improvements in the Additional
Sub-Sublease Premises made on or after the Additional Sub-Sublease Premises
Commencement Date shall be governed by the terms and conditions in the Sublease.
     10. Related Entity Use. Sub-Sublandlord acknowledges that the Additional
Sub-Sublease Premises, initially, will be occupied by Rivet, a Draftfcb company.
     11. Signage. Sub-Sublandlord shall use best efforts to obtain Master
Landlord’s consent to the placement of signs on the floor of the Additional
Sub-Subleased Premises and lobby, as permitted by the Master Lease.
     12. Entire Agreement. This Addendum sets forth the entire agreement between
the parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements.

 



--------------------------------------------------------------------------------



 



     13. Counterparts. This Addendum may be executed in counterparts, each of
which shall be deemed to be an original and all of which shall together
constitute in one and the same instrument.
     14. Authority. Sub-Sublandlord and Subtenant each represents and warrants
to the other that the execution, delivery and performance of this Addendum by
such party, and the consummation of all transactions contemplated hereby, have
been duly authorized by all necessary action of such party.
     15. Severability. If any provision of this Addendum or the application
thereof to any person or circumstance is or shall be deemed illegal, invalid or
unenforceable, the remaining provisions hereof shall remain in full force and
effect and this Addendum shall be interpreted as if such legal, invalid or
unenforceable provision did not exist herein.
     16. Governing Law. This Addendum shall be governed by the laws of the State
of New York.
     17. Successors and Assigns. The covenants, terms, conditions, provisions
and undertakings in this Addendum shall extend to and be binding upon the
successors and permitted assigns of the respective parties hereto.
[Execution page follows]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
as of the day and year first above written.

            SUB-SUBLANDLORD :

HARRIS INTERACTIVE INC.
      By:   /s/ Marc H. Levin         Name:   Marc H. Levin        Title:   EVP,
General Counsel &
Corporate Secretary        SUBTENANT :

McCANN ERICKSON INC.
      By:   /s/ Nicholas J. Camera         Name:   Nicholas J. Camera       
Title:   Vice President and Secretary   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT “A”
THE ADDITIONAL SUB-SUBLEASE PREMISES

 